DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to disclose wherein the at least one notch includes two or more notches formed in an outer peripheral surface of the rotational shaft at equal intervals in a circumferential direction of the rotational shaft, wherein the parameter change detection unit is configured to determine a reference pulse waveform by dividing a plurality of pulse waveforms corresponding to the two or more notches, and wherein the parameter change detection unit is configured to detect a change in the phase angle relative to the reference pulse waveform and thereby detect the change in the parameter.   Applicant argues that two or more notches make it possible to suppress the influence of unbalance.  However, applicant has not pointed to any supposed error in the examiner’s rejection.  Regarding two or more notches formed in an outer peripheral surface of the rotational shaft at equal intervals in a circumferential direction:  the examiner indicated that such a modification would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention in order to maintain a balance of the rotating shaft.  As taught by Watanabe, there is no imbalance of the main shaft 11 due to the target 45a.  However, applying the technique as taught by Watanabe with a different shaft may require design modification to execute the method effectively beginning with a balanced shaft.   If the objective for the invention is to detect imbalance, then beginning with a known, balanced rotary component is a consideration within the scope of a person having ordinary skill in the art.  Depending upon the dimensions of the rotating shaft, material of the shaft, the position of the notch(es), dimension of the notch(es), and the speed at which the shaft rotates, a single notch (or protrusion) can greatly affect balance or have negligible influence.  If the shaft is long and narrow with a notch positioned at the center, then high rotational speeds would exacerbate the imbalance and would have a great impact.  On the other hand, if the shaft has a greater circumference and the notch is comparatively small, higher speeds may not highlight the imbalance of the rotary shaft.  Design considerations including cost and processing power can also be taken into consideration.  Adding more notches increases the cost of a component and increases processing required.  Therefore, if one notch in a rotary shaft is suitable for the application and balanced, then there is no requirement for a plurality of notches.  These are influences which are within the considerations of a person having ordinary skill in the art.  Further, different methods can be employed if notches are not suitable for creating a balanced rotor including: protrusions, magnetic indicators, visual detection, laser detection, etc. in the event that adding a notch is not suitable.  Nasa (“Design of Power-Transmitting Shafts”, 1984) teaches numerous power-transmitting shafts (Table I, pages 7-8) of various shapes including shafts with notches and a hollow core.  Therefore, numerous designs are known in the art and suitable as rotary shafts. 
	Applicant argues that “since the reference pulse waveform is determined by dividing the plurality of pulse waveforms corresponding to the two or more notches, it is possible to easily calculate the phase angle of the rotation waveform relative to the pulse waveform.” The requirement for dividing the waveform is merely due to the presence of two pulse peaks per revolution.  The reference pulse waveform as taught by Watanabe does not need to be divided by two as it only have one occurrence [of the target] per revolution thus a clear indication of one revolution/period.  Likewise, the pulse waveform of Miyashita does not need to be divided, as there is only one pulse per revolution indicating one full period.  The one occurrence indicates the reference for the pulse(s).  If two pulses are present, then every other pulse will indicate a full period or full revolution.  Without dividing the pulse to indicate the clear beginning of a phase, greater phase shifts may become skewed and unclear as to which direction the shift occurred.  The determination of the phase angle is found by Watanabe and is easily calculated from the pulse waveform, similar to applicant’s determination of phase angle from the pulse waveform.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to divide a pulse waveform or manipulate a pulse waveform such that only the required reference pulse is present (or utilized in analysis) in order to indicate the reference position for phase measurement.
	Therefore, applicant’s arguments are not persuasive. 
	 
	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Watanabe (JPS6243538 herein after “Watanabe”; an English translation of the specification is provided) in view of Miyashita et al. (JPH07253493 herein after “Miyashita”; English translation provided by examiner).
Claim 1: Watanabe teaches a vibration detection device for detecting vibration of a rotational shaft, the vibration detection device comprising: 
	a rotation waveform determination unit (the rotation waveform is determined by the arithmetic unit 49) configured to determine a rotation waveform of the rotational shaft based on displacement of the rotational shaft during rotation (the displacement sensors 41-45 produce outputs based on a distance of the shaft 11 from the sensors, therefore the displacement is measured at four positions along the shaft 11),; 
	a parameter change detection unit configured to detect a change in a parameter of at least one of an effective value of the rotation waveform or a phase angle (the rotational phase is established by the rotational phase pulse signal from the sensor 45 and target 45a; the additional sensors 41-44 are spaced along the shaft 11 to detect the displacement of the shaft 11 including an amplitude and phase, see Figs. 1, 2, 4, 5) of the rotation waveform; and 
	a contact vibration determination unit configured to determine whether the contact vibration occurs based on presence or absence of the change in the parameter (a change in vibration mode, including amplitude and phase, indicates an abnormality when the change is outside of a tolerance range; top page 4); 
	wherein the parameter change detection unit is configured to detect a change in the phase angle relative to the pulse waveform and thereby detect the change in the parameter (θ1, θ2, θ3, θ4) (“the actual vibration mode shown in FIG. 4 changes, for example, as shown in FIG. 5, the amplitudes are rl +, r2 ", r3 + .r4 'and the phase is θ1' , 62 ', θ 3', 64 ', and when this change is larger than a preset tolerance value, it can be determined that the rotating part is abnormal.” End pg. 3.  Therefore, the parameter change detection relies on vibration mode, which requires both amplitude and phase.).
	Watanabe fails to teach the displacement being measured by only a single displacement sensor; wherein the rotational shaft has at least one notch for superimposing a pulse waveform as a reference of the phase angle on the rotation waveform, the at least one notch being formed at a position where the rotational shaft faces the single displacement sensor.
	However, Miyashita teaches a device for monitoring vibration of a rotary shaft 30 including a non-contact displacement meter 2, Fig. 1.  Miyashita uses a single displacement sensor (non-contact type displacement meter 2), wherein the shaft 30 has at least one notch 30a for superimposing a pulse waveform as a reference of the phase angle on the rotation waveform ([0029] The
second calculating means 12c compares the threshold value with the raw waveform data, takes in the raw waveform data of the portion where the rotation pulse signal is superimposed, and averages the portion where the rotation pulse signal is superimposed based on this raw waveform data Is calculated. […] An axial vibration waveform signal is generated for a portion where the rotation pulse signal is superimposed by subtracting data of only the pulse signal, and a waveform is generated and output together with the raw waveform data of the portion of only the axial vibration waveform signal.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the techniques, as taught by Watanabe including a phase determined from a pulse and a waveform signal of the rotary shaft with the device of Miyashita in order to obtain a more compact and accurate detection signal by having the phase superimposed on the waveform signal thereby eliminating any unintentional offset between two signals. 
	Watanabe in view of Miyashita fails to teach wherein the determination is a due to contact between a rotational shaft and a stationary part.  However, the root cause of the vibration is not limited by Watanabe nor Miyashita.  Vibration can be caused by imbalance, which can be due to attachment of a foreign object or material to the rotating element, bending, misalignment, wear, cracks, loose connectivity somewhere, friction, etc.  Any of these imbalances can potentially be caused by a stationary element coming into contact with the rotary element thus creating the imbalance and vibration of the rotary shaft.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection device of Watanabe in view of Miyashita to carry out contact vibration detection as required by claim 1, in order to detect a phase shift or amplitude change in the rotary shaft movement and thus determine any abnormalities at all times.
	Watanabe in view of Miyashita fails to teach wherein the pulse waveform generation part includes two or more notches formed in an outer peripheral surface of the rotational shaft at equal intervals in a circumferential direction of the rotational shaft; wherein the parameter change detection unit is configured to divide the detected pulse waveform to determine a reference pulse waveform, and wherein the parameter change detection unit is configured to detect a change in the phase angle relative to the reference pulse waveform and thereby detect the change in the parameter.
	However, if the objective for the invention is to detect imbalance, then beginning with a known, balanced rotary component is a consideration within the scope of a person having ordinary skill in the art.  It is understood that the shaft of Watanabe is balanced and the method is used to detect any imbalance due to operation.  Depending upon the dimensions of the rotating shaft, material of the shaft, the position of the notch(es), dimension of the notch(es), and the speed at which the shaft rotates, and loading of the shaft, a single notch (or protrusion) can greatly affect balance or have negligible influence.  If the shaft is long and narrow with a notch positioned at the center, then high rotational speeds would exacerbate the imbalance and would have a great impact.  On the other hand, if the shaft has a greater circumference and the notch is comparatively small, higher speeds may not highlight the imbalance of the rotary shaft.  Design considerations including cost and processing power can also be taken into consideration.  Adding more notches increases the cost of a component and increases processing required.  Therefore, if one notch in a rotary shaft is suitable for the application, then there is no requirement for a plurality of notches.  These are influences which are within the considerations of a person having ordinary skill in the art.  Further, different methods can be employed if notches are not suitable for creating a balanced rotor including: protrusions, magnetic indicators, visual detection, laser detection, etc. in the event that adding a notch is not suitable.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include two or more notches in a rotary shaft in order to create and maintain balance of the rotating shaft.   Further, the requirement for dividing the waveform is merely due to the presence of two pulse peaks per revolution.  The reference pulse waveform as taught by Watanabe does not need to be divided by two as it only have one occurrence [of the target] per revolution.  Likewise, the pulse waveform of Miyashita does not need to be divided, as there is only one pulse per revolution indicating one full period.  The one occurrence indicates the reference for the pulse(s).  If two pulses are present, then every other pulse will indicate a full period or full revolution. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to divide a pulse waveform or manipulate a pulse waveform such that only the required reference pulse is present (or utilized in analysis) in order to indicate the reference position for phase measurement. 

Claim 8: Watanabe in view of Miyashita teaches the device of claim 1, previous. Watanabe further teaches a rotary machine (pump water turbine) comprising: a rotational shaft (main shaft 11); and a contact vibration detection device according to claim 1 (Watanabe teaches the device of claim 1, previous).

Claim 9:  Watanabe teaches a vibration detection method for detecting contact vibration, the contact vibration detection method comprising: 
	a rotation waveform determination step (the rotation waveform is determined by the arithmetic unit 49) of determining a rotation waveform of the rotational shaft based on displacement of the rotational shaft during rotation (the displacement sensors 41-45 produce outputs based on a distance of the shaft 11 from the sensors); 
	a parameter change detection step of detecting a change in a parameter of at least one of an effective value of the rotation waveform or a phase angle of the rotation waveform (the rotational phase is established by the rotational phase pulse signal from the sensor 45 and target 45a; the additional sensors 41-44 are spaced along the shaft 11 to detect the displacement of the shaft 11 including an amplitude and phase, see Figs. 1, 2, 4, 5); and 
	a vibration determination step of determining whether the contact vibration occurs based on the change in the parameter (a change in vibration mode, including amplitude and phase, indicates an abnormality when the change is outside of a tolerance range); and 
	wherein the parameter change detection step is configured to detect a change in the phase angle relative to the pulse waveform and thereby detect the change in the parameter (θ1, θ2, θ3, θ4; “the actual vibration mode shown in FIG. 4 changes, for example, as shown in FIG. 5, the amplitudes are rl +, r2 ", r3 + .r4 'and the phase is θ1' , 62 ', θ 3', 64 ', and when this change is larger than a preset tolerance value, it can be determined that the rotating part is abnormal.” End pg. 3.  Therefore, the parameter change detection relies on vibration mode, which requires both amplitude and phase.).	
	Watanabe fails to teach the displacement being measured by only a single sensor; and wherein the rotational shaft has at least one notch for superimposing a pulse waveform as a reference of then phase angle on the rotation waveform, the at least one notch being formed at a position where the rotational shaft faces the single displacement sensor.
	However, Miyashita teaches a device for monitoring vibration of a rotary shaft 30 including a non-contact displacement meter 2, Fig. 1.  Miyashita uses a single displacement sensor (non-contact type displacement meter 2), wherein the shaft 30 has at least one notch 30a for superimposing a pulse waveform as a reference of the phase angle on the rotation waveform ([0029] The
second calculating means 12c compares the threshold value with the raw waveform data, takes in the raw waveform data of the portion where the rotation pulse signal is superimposed, and averages the portion where the rotation pulse signal is superimposed based on this raw waveform data Is calculated. […] An axial vibration waveform signal is generated for a portion where the rotation pulse signal is superimposed by subtracting data of only the pulse signal, and a waveform is generated and output together with the raw waveform data of the portion of only the axial vibration waveform signal.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the techniques, as taught by Watanabe including a phase determined from a pulse and a waveform signal of the rotary shaft with the device of Miyashita in order to obtain a more compact and accurate detection signal by having the phase superimposed on the waveform signal thereby eliminating any unintentional offset between two signals. 
	Watanabe in view of Miyashita fails to teach wherein the determination is a due to contact between a rotational shaft and a stationary part.  However, the root cause of the vibration is not limited by Watanabe nor Miyashita.  Vibration can be caused by imbalance, which can be due to attachment of a foreign object or material to the rotating element, bending, misalignment, wear, cracks, loose connectivity somewhere, friction, etc.  Any of these imbalances can potentially be caused by a stationary element coming into contact with the rotary element thus creating the imbalance and vibration of the rotary shaft.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection device of Watanabe in view of Miyashita to carry out contact vibration detection as required by claim 1, in order to detect a phase shift or amplitude change in the rotary shaft movement and thus determine any abnormalities at all times.
	Watanabe in view of Miyashita fails to teach wherein the pulse waveform generation part includes two or more notches formed in an outer peripheral surface of the rotational shaft at equal intervals in a circumferential direction of the rotational shaft; wherein the parameter change detection unit is configured to divide the detected pulse waveform to determine a reference pulse waveform, and wherein the parameter change detection unit is configured to detect a change in the phase angle relative to the reference pulse waveform and thereby detect the change in the parameter.
	However, if the objective for the invention is to detect imbalance, then beginning with a known, balanced rotary component is a consideration within the scope of a person having ordinary skill in the art.  Depending upon the dimensions of the rotating shaft, material of the shaft, the position of the notch(es), dimension of the notch(es), and the speed at which the shaft rotates, and loading of the shaft, a single notch (or protrusion) can greatly affect balance or have negligible influence.  If the shaft is long and narrow with a notch positioned at the center, then high rotational speeds would exacerbate the imbalance and would have a great impact.  On the other hand, if the shaft has a greater circumference and the notch is comparatively small, higher speeds may not highlight the imbalance of the rotary shaft.  Design considerations including cost and processing power can also be taken into consideration.  Adding more notches increases the cost of a component and increases processing required.  Therefore, if one notch in a rotary shaft is suitable for the application, then there is no requirement for a plurality of notches.  These are influences which are within the considerations of a person having ordinary skill in the art.  Further, different methods can be employed if notches are not suitable for creating a balanced rotor including: protrusions, magnetic indicators, visual detection, laser detection, etc. in the event that adding a notch is not suitable.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include two or more notches in a rotary shaft in order to create and maintain balance of the rotating shaft.   Further, the requirement for dividing the waveform is merely due to the presence of two pulse peaks per revolution.  The reference pulse waveform as taught by Watanabe does not need to be divided by two as it only have one occurrence [of the target] per revolution.  Likewise, the pulse waveform of Miyashita does not need to be divided, as there is only one pulse per revolution indicating one full period.  The one occurrence indicates the reference for the pulse(s).  If two pulses are present, then every other pulse will indicate a full period or full revolution. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to divide a pulse waveform or manipulate a pulse waveform such that only the required reference pulse is present (or utilized in analysis) in order to indicate the reference position for phase measurement.

Claim 10:  Watanabe in view of Miyashita teaches the device of claim 1.  Watanabe in view of Miyashita fails to teach wherein the contact vibration determination unit is configured to determine that the contact vibration occurs if the change in the parameter continues for a predetermined period.
	However, it is within the scope of a person having ordinary skill in the art to analyze data and double check that an occurrence of a problem (presence of vibration) is valid.  If the system as a whole experiences mechanical impact or temporary disturbances such that the sensor indicates a change in phase or change in amplitude/average value, it is responsible to determine whether it is a true (or steady state) status of operation and requires intervention.  This can be carried out through continued measurement and confirmation that the detected signal indicative of vibration is continued.  Additional efficiency and safety measures can be included without rising above the level of one of ordinary skill including: a change in amplitude or phase beyond a threshold requiring immediate intervention regardless of a continued vibration detection, or requiring a minimum period of continued positive vibration detection before intervention.  These are considerations within the scope of a person having ordinary skill in the art.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine that contact vibration occurs if the change in parameter continues for a predetermined period of time in order to maximize efficiency such that erroneous data will not lead to stopping of a machine when no intervention was necessary.

Claim 11:  Watanabe in view of Miyashita teaches the device of claim 1.  Watanabe in view of Miyashita fails to teach wherein the parameter change detection unit is configured to detect a change in the effective value and a change in the phase angle, and wherein the contact vibration determination unit is configured to determine that the contact vibration occurs if the change in the effective value and the change in the phase angle are detected.
	However, Watanabe teaches the use of the amplitude of the signal in combination with the phase to determine vibration.  The effective value and the amplitude are well-known features of a sinusoidal signal.  The effective value is a value representative of the square root of the arithmetic mean of the squares of the instantaneous values [amplitude] taken throughout one complete cycle.  Likewise, Miyashita uses the average value of the signal in combination with the phase to determine vibration.  Using the amplitude of a signal, an average value, an effective value, a DC equivalent, using only a half cycle, etc. all involves investigating a numerical quantity indicated by the waveform of the detected signal.  The decision to use a value indicative of the waveform value involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the phase as detected by a notch, as taught by both Watanabe and Miyashita, with a value indicative of the detected waveform including amplitude, average value, or effective value in order to investigate a changed behavior of the rotary shaft measured from a displacement sensor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Miyashita further in view of Whipple (US5144840 herein after “Whipple”)
Claim 7:  Watanabe in view of Miyashita teaches the contact vibration detection device according to claim 1.  Watanabe in view of Miyashita fails to teach a notification unit configured to notify a user of occurrence of the contact vibration if the contact vibration is detected.
	However, Whipple teaches the use of an alarm circuit, which will sound an alarm, and use an alarm light to indicate a detected fault, which may be dangerous. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Watanabe in view of Miyashita with an alarm or notification in order to mitigate a potentially dangerous situation due to an unbalanced and vibrating rotary shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowenthal (“Design of Power-Transmitting Shafts”, NASA reference publication 1123, July 1984.) teaches various shaft shapes and designs including hollow core and notched designs.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/17/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861